DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  the status identifier is “original,” but the claim was withdrawn pursuant to the restriction requirement of 7/15/2022.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goroszeniuk et al. (US 2015/0012079, hereinafter “Goroszeniuk”).
In regards to claim 1, Goroszeniuk discloses a device for providing an electrical therapy to a skin of a subject comprising: one or more electrode pads comprising a transmission surface, the one or more electrode pads comprising a first electrode and a second electrode (Fig. 5; abstract); a power supply in electrical communication with the first and second electrodes (par. 0007); and a controller to regulate voltage, current, or both of an electrical signal supplied the first and second electrodes by the power supply (par. 0007), wherein the one or more electrode pads comprise a square, circular, elliptical, oval, butterfly, almond, teardrop, curved, or peanut shape and are shaped to conform to the skin of an eye, eyelid, eyelid margin, nose, or mouth of the subject (Fig. 5; circular electrode shaped to conform to an eye).
In regards to claim 2, the controller supplies a first voltage to the first electrode, and a second voltage to the second electrode, thereby creating a voltage potential between the first electrode and the second electrode (pars. 0058 and 0060).
In regards to claim 3, the first and second electrode are configured to contact a skin surface to generate an electric current through the skin (abstract).
In regards to claim 7, the controller is to supply a current of the electrical signal is less than about 5 milliamps (mA) (abstract, claim 22, Fig. 1A).
In regards to claim 8, the device further comprises a housing and a wire lead, wherein the power supply and the controller are disposed within the housing, and wherein the wire lead connects the power supply and controller to the transmission surface (Fig. 5).
In regards to claim 9, the current of the electrical signal is an alternating current signal (Fig. 5, element 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Prakash et al. (US 2019/0247234, hereinafter “Prakash”) or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash in view of King et al. (US 2015/0374984, hereinafter “King”).
In regards to claim 1, Prakash discloses a device for providing an electrical therapy to a skin of a subject comprising: one or more electrode pads comprising a transmission surface, the one or more electrode pads comprising a first electrode and a second electrode (Fig. 2H; cathode and anode); a power supply in electrical communication with the first and second electrodes (element 110); and a controller to regulate voltage, current, or both of an electrical signal supplied the first and second electrodes by the power supply (element 220), wherein the one or more electrode pads comprise a square, circular, elliptical, oval, butterfly, almond, teardrop, curved, or peanut shape and are shaped to conform to the skin of an eye, eyelid, eyelid margin, nose, or mouth of the subject (e.g., Figs. 2B-2F, square/curved shape around the corners; par. 0011).  It is the examiner’s position that, because these are apparatus claims and Prakash’s pad is disclosed as flexible and conformable to the body, the pad is necessarily shaped to conform to areas such as the mouth, nose, or eye by being placed on or near such anatomical features should the user choose to place it there.  Alternatively and additionally King, in the same field of endeavor of electrical wound-healing patches, expressly teaches providing a patch to conform to the skin of the eye, eyelid, eyelid margin, nose, or mouth of the subject (par. 0050) to provide the predictable results of fitting an area of desired use where a wound may be present.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash by providing a patch to conform to the skin of the eye, eyelid, eyelid margin, nose, or mouth of the subject to provide the predictable results of fitting an area of desired use where a wound may be present.
In regards to claim 2, the controller supplies a first voltage to the first electrode, and a second voltage to the second electrode, thereby creating a voltage potential between the first electrode and the second electrode (par. 0014).
In regards to claim 3, the first and second electrode are configured to contact a skin surface to generate an electric current through the skin (Fig. 2H).
In regards to claim 4, the first and second voltage are configured to vaporize a biofilm (abstract; pars. 0021 and 0023).
In regards to claim 5, the controller is configured to measure an impedance of the skin based on a measured impedance (par. 0093; for the purposes of this claim, the impedance sensor is considered a component of the controller).
In regards to claim 6, the voltage of the electrical signal is about 0.1-20V (par. 0014).
In regards to claim 7, the controller is to supply a current of the electrical signal is less than about 5 milliamps (mA) (par. 0018; the examiner is considering 10 mA or less to be an anticipatory disclosure with sufficient specificity to be anticipatory.  Alternatively, Prakash has identified current to be a results-effective variable and it has been held that “"where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prakash to provide such a current.
In regards to claim 8, the device further comprises a housing and a wire lead, wherein the power supply and the controller are disposed within the housing, and wherein the wire lead connects the power supply and controller to the transmission surface (par. 0106).
In regards to claim 9, the current of the electrical signal is an alternating current signal (par. 0085).
In regards to claim 10, the current of the electrical signal is a direct current signal (par. 0085).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohammadi et al. (US 2016/0089309) is another example of a facial electrical stimulation device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792